Citation Nr: 1140158	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-36 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service connected left knee, left hip, and low back disabilities.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is currently with the RO in Oakland, California.

In a September 2009 substantive appeal, the Veteran requested a local hearing before a member of the Board, but withdrew this request in an August 2010 statement by the Veteran's representative.  At that time, the Veteran also withdrew his appeal for an increased rating for his service connected left hip disability.


FINDING OF FACT

The Veteran's right knee disability has been aggravated beyond the natural progression of the disability by his service connected left knee, left hip, and low back disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310, 3.322 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Veteran's service treatment records are negative for any complaints of or treatment for a right knee disability.  Additionally, there is no evidence of a right knee disability within one year of service.  However, the Veteran has argued that his right knee disability was caused or aggravated by his service connected disabilities, which include residuals of fracture of the left femur and dislocation of the left hip, degenerative disc disease of the lumbosacral spine, and degenerative joint disease of the left knee.  Specifically, he argues that because he favors his left side, he places strain on his right knee.  

In support of his claim, he has submitted two letters from his primary care provider, K.W..  In a July 2008 letter, K.W. stated, "It is felt that [the Veteran's] right knee pain is due to his relying primarily on the right leg when walking, as he has severe pain in the left knee and hip and tries to protect them by placing most of his weight on the right leg."  In May 2010, K.W. opined that the Veteran's right knee disability has become progressively worse "because he has been relying primarily on the right leg to walk, to protect the pain of his left knee and hip by placing most of his weight on the right leg."

The Veteran was also afforded a VA examination in September 2007.  At that examination, the Veteran was diagnosed with degenerative joint disease in both knees, left greater than right.  The examiner opined that given the Veteran's age and overweight status, some of the degenerative joint disease in his right knee was due to age related changes; however, he noted that the Veteran's service connected left knee disability is more severe than his right knee disability, causing the Veteran to compensate by placing more weight on the right knee.  He concluded that this aggravated the Veteran's right knee disability and estimated that approximately twenty percent of the Veteran's right knee disability was due to his left knee disability.

As the claims file was not available to the examiner in September 2007, he submitted an addendum to his VA examination report in December 2007, following a review of the claims file.  He was also asked to determine the baseline severity of the Veteran's right knee disability and the increased manifestations due to aggravation.  The examiner objected to this request, stating that the Veteran's condition was not static and was one that progressively worsened over time.  He noted that there is no good medical evidence that just because someone has pain in the joints of the lower extremity of one side, corresponding changes to the joints will automatically develop in the opposite extremity.  However, he then went on to state, "given the fact that this Veteran has severe pain in the left hip and the left knee, along with low back pain, he has to rely more on his right side, and as a result there is some aggravation of his age related degenerative joint disease changes."  He repeated his conclusion that twenty percent of the Veteran's degenerative changes in his right knee are the result of aggravating factors, but acknowledged that the percentage was a "guesstimate."   

Based on all the above evidence, the Board finds that entitlement to service connection for a right knee disability, secondary to the Veteran's service connected left knee, left hip, and low back disabilities is warranted.  While the VA examiner was unable to determine to how exactly much the Veteran's right knee disability has been aggravated by these service connected disabilities without resorting to speculation, he was clear that he believed some level of permanent aggravation had occurred due to the Veteran's tendency to rely more his right leg due to severe pain in the left hip and knee.  

Further, the nurse practitioner who has been treating the Veteran for many years also opined that the Veteran's right knee disability is aggravated by his other service connected disabilities because of changes to the Veteran's gait.  There is no medical evidence to the contrary.  Accordingly, entitlement to service connection for a right knee disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

In this regard, the nature and extent of the disability secondary to the service connected disability is not at issue before the Board at this time. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  




ORDER

Entitlement to service connection for a right knee disability is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


